TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00274-CV


                                    E. T. and T. T., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




    FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY,
   NO. 14-0044-CPS4, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING


                                              ORDER

PER CURIAM

               Appellants E. T. and T. T. filed their notice of appeal on May 4, 2015. The

appellate record was complete June 2, 2015, making appellants’ brief due June 22, 2015. To

date, appellants’ brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellants’ brief no later

than July 14, 2015. If the brief is not filed by that date, counsel may be required to show cause

why she should not be held in contempt of court.

               It is ordered on June 29, 2015.

Before Chief Justice Rose, Justices Goodwin and Field